                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                             SOUTHERN DIVISION
HELEN HOAGLIN,                   )
                                 )
                    Plaintiff,   )
                                 )
             v.                  )   No. 6:18-03262-CV-RK
                                 )
                                 )
HYVEE INC.,                      )
                                 )
                    Defendant.   )
     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S
          MOTION TO AMEND THE FIRST AMENDED COMPLAINT
       Before the Court is Plaintiff Helen Hoaglin (“Plaintiff”)’s Motion to Amend the First
Amended Complaint (“the Motion”). (Doc. 31.) The Motion is fully briefed. (Docs. 34, 36.)
After careful consideration, the Motion is GRANTED in part and DENIED in part.
       On August 17, 2018, this action was removed to this Court from the Circuit Court of
Greene County, Missouri. (Doc. 1.) On February 12, 2019, Plaintiff was granted leave to amend
the Complaint. (Doc. 18.) The First Amended Complaint alleges the following causes of action
against Defendant Hy-Vee, Inc.: quid pro quo sexual harassment; hostile work environment due
to sexual harassment; and retaliation in violation of the Missouri Human Rights Act (“MHRA”).
(Doc. 19.) Now, Plaintiff seeks to amend the First Amended Complaint in the following ways:
add a defendant, add two new claims; add that Plaintiff is a woman; amend a name Zack
Robinson (“Robinson”) uses, Plaintiff’s manager, uses; and narrow the claims for damages.
       Under Federal Rule of Civil Procedure 15(a), “[t]he court should freely give leave [to
amend] when justice so requires.” However, “there is no absolute right to amend.” Julianello v.
K-V Pharm. Co., 791 F.3d 915, 922 (8th Cir. 2015) (internal quotation marks and citation
omitted). The Court may properly deny a motion to amend if the plaintiff “is guilty of undue
delay, bad faith, dilatory motive,” or if the “amendment would unduly prejudice the nonmoving
party or would be futile.” See Williams v. Little Rock Mun. Water Works, 21 F.3d 218, 224
(8th Cir. 1994) (upholding denial of motion to amend motion that was filed 14 months after the
original complaint); see also Popoalii v. Corr. Med. Servs., 512 F.3d 488, 497 (8th Cir. 2008).
Further, “[t]he district court, when faced with an amended pleading naming a new nondiverse
defendant in a removed case, should scrutinize that amendment more closely than an ordinary
amendment.” Bailey v. Bayer CropScience L.P., 563 F.3d 302, 309 (8th Cir. 2009) (quoting
Hensgens v. Deere and Co., 833 F.2d 1179, 1182 (5th Cir. 1987)).
       I.      New Claims
       The Missouri Legislature amended the MHRA in 2017, and this amendment specifically
provided that the MHRA “shall provide the exclusive remedy for any and all claims for injury or
damages arising from the employment relationship.” Mo. Rev. Stat. § 213.070.2. Recently, the
Supreme Court of Missouri recognized this language exclusivity in a recent decision to mean that
the MHRA’s statutory right of action “‘supersedes and displaces . . . common law claims
because it ‘fully provides for all remedies available at common law.’” Huskey v. Petsmart, Inc.,
2019 WL 122873, at *3 (W.D. Mo. Jan. 7, 2019) (quotation omitted). Here, Plaintiff bases her
tort claims on the same facts as those that form the basis of her claims, and she seeks the same
remedies. Therefore, the addition of these two claims is inappropriate.
       II.     Joinder
       “When an action is removed from state to federal court, and after removal the plaintiff
seeks to join additional defendants whose joinder would destroy diversity, joinder is required if
the plaintiff shows that the new parties are necessary and indispensable to a full resolution of the
case.” Bailey, 563 F.3d at 307-08. To determine whether to allow amendment to name a new
nondiverse defendant in a case that has been removed to federal court, the court must consider
the following factors: “(1) the extent to which the joinder of the nondiverse party is sought to
defeat federal jurisdiction, (2) whether the plaintiff has been dilatory in asking for amendment,
and (3) whether the plaintiff will be significantly injured if amendment is not allowed.” Id. at
309 (internal quotation marks and citation omitted).
       The Court has considered the factors and finds they weigh against the addition of
Robinson as a defendant. If Robinson were added as a defendant, diversity jurisdiction would be
destroyed. Plaintiff knew of Robinson’s involvement at the time the suit was filed. Despite this,
Plaintiff waited over seventeen months before seeking to add Robinson as a defendant. The
Motion does not provide any explanation for this delay. Plaintiff would not be significantly
injured if Robinson was not added as a defendant. The Court has already determined that the
proposed new claims sought in Motion will not be added, and Plaintiff does not seek to name
Robinson as a Defendant in its remaining claims. Therefore, the denial of joinder does not

                                                 2
significantly injure Plaintiff.   See Johnson v. Texas Roadhouse Holdings, LLC, 2010 WL
2978085, at *2-3 (E.D. Mo. July 23, 2010); Bailey, 563 F.3d at 309-310.
          III.   Further Amendment
          Plaintiff requests three additional amendments in the reply suggestions to the Motion.
First, Plaintiff seeks to narrow her claim for damages in the two infliction of emotional distress
counts.     However, because the Court has denied their incorporation as discussed above,
Plaintiff’s request to narrow her damages as to these two claims is moot. Second, Plaintiff seeks
to amend the First Amended Complaint to add that Plaintiff is a woman. Plaintiff’s request as to
this amendment is granted. Second, Third, Plaintiff requests leave to modify the name Robinson
prefers to use. While the Court is not required to address new arguments made in the reply
suggestions, Defendant does not oppose these two minor amendments. Therefore, the Plaintiff
may amend the First Amended Complaint only add that Plaintiff is a woman and modify the
name Robinson prefers to use.
                                           Conclusion
          After careful consideration, the Motion (Doc. 31) is GRANTED in part and DENIED
in part. Plaintiff shall file a second amended complaint incorporating only the two minor
changes described within seven (7) days of the date of this Order.
          IT IS SO ORDERED.
                                                    s/ Roseann A. Ketchmark
                                                    ROSEANN A. KETCHMARK, JUDGE
                                                    UNITED STATES DISTRICT COURT

DATED: April 30, 2019




                                                3
